In a proceeding pursuant to CPLR article 78, inter alia, to review a resolution of the Village of Babylon, dated December 8, 1987, which rescinded a prior resolution dated February 14, 1984, the Village of Babylon and the named trustees appeal from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated October 31, 1988, which denied their motion to dismiss the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from a nonfinal determination in a proceeding pursuant to CPLR article 78 (see, CPLR 5701 [b] [1]), and under the circumstances of this case, we decline, sua *534sponte, to grant leave to appeal (see, CPLR 5701 [c]). Bracken, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.